99 F.3d 1144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lorena Fay OVERFIELD, Appellant,v.Francis N. BONSIGNORE;  Marsh And McLennan Companies;William M. Mercer, Inc.;  William M. Mercer ofKentucky, Inc., Appellees.
No. 95-4050.
United States Court of Appeals, Eighth Circuit.
Oct. 15, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Lorena Overfield appeals from the district court's1 orders dismissing one defendant and granting summary judgment to the remaining defendants in her action brought under the Employee Retirement Income Security Act (ERISA), 29 U.S.C. §§ 1001-1461.  Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri